Citation Nr: 0526209	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  05-17 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) based upon the provisions of 38 U.S.C.A. § 1310 (West 
2002).

2.  Entitlement to DIC based upon the provisions of 
38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1943.  The record reflects that he died in August 2003.  

The appellant in this matter is the veteran's surviving 
spouse.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.  

For good cause shown, namely the appellant's advanced age, a 
motion to advance this case on the Board's docket was granted 
under the authority of 38 U.S.C.A. 
§ 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claims, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The veteran died on August [redacted], 2003, at the age of 81 
years old.

3.  The veteran's death certificate listed his immediate 
cause of death as renal failure and identified his ancillary 
cause of death as multiple myeloma (both with an approximate 
interval of one and a half to two years between their onset 
and death); the death certificate also listed hypertension, 
left ventricular dysfunction, and probable coronary artery 
disease as other significant conditions that contributed to, 
but did not result in the underlying cause of, death. 

4.  At the time of his death, the veteran was service-
connected for bilateral hearing loss at a rate of 100 percent 
(effective at that rate from September 6, 1996), and for 
lumbosacral strain at a rate of 20 percent.

5.  The competent medical evidence of record demonstrates 
that the disorder which resulted in the veteran's death 
(multiple myeloma, leading to renal failure) had its onset 
only long after his release from active service, and does not 
indicate that it is otherwise etiologically related to his 
period of active service.

6.  The competent medical of record does not show that 
hypertension, left ventricular dysfunction, or coronary 
artery disease manifested in service or shortly thereafter, 
or are otherwise etiologically related to service.  

7.  The competent medical evidence of record does not 
indicate that either the veteran's service-connected 
bilateral hearing loss or his service-connected lumbosacral 
strain was a principal or contributory cause of his death.
 
8.  The appellant filed the pending claims in October 2003.

9.  The veteran was not a prisoner of war at any time during 
his period of active duty.

10.  At the time of his discharge, the veteran was service-
connected for bilateral hearing loss at a rate of 10 percent, 
effective from November 14, 1943; this rating remained in 
effect until December 17, 1948 (when it was increased), and 
was the veteran's only service-connected disability of record 
during that time frame.


11.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was continuously rated as totally 
disabling (100 percent) for a period of at least 10 years 
immediately preceding his death; nor was the veteran rated as 
100 percent disabled for such a disability for a period of at 
least five years from the date of his discharge from active 
duty.

12.  Hypothetical entitlement to a 100 percent rating for 
service-connected bilateral hearing loss (or any other 
disability) for a period of at least 10 years prior to the 
veteran's death is legally precluded from consideration for 
the pending claim for entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1318.

13.  There is no pending allegation of clear and unmistakable 
error (CUE) as to any prior VA decision of record concerning 
the evaluations assigned to the veteran's service-connected 
bilateral hearing loss and lumbosacral strain disabilities, 
to include any challenge to the effective dates assigned to 
VA's ratings for those disabilities throughout the course of 
his lifetime.


CONCLUSIONS OF LAW

1.  The criteria for the receipt of Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1310 are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 
38 C.F.R. §§ 3.5, 3.303, 3.304, 3.307, 3.309, 3.312, 3.313(a) 
(2002).

2.  The criteria for the receipt of DIC benefits under 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. §§ 3.5, 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, VA has a duty under the VCAA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
In this regard, a letter from the RO to the appellant in 
November 2003, and provided to her prior to the initial 
unfavorable decision of record, notified her of the substance 
of the VCAA.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004), the November 2003 letter essentially satisfied the 
notice requirements of the VCAA by: 
(1) informing the appellant about the information and 
evidence not of record that was necessary to substantiate the 
claims; (2) informing the appellant about the information and 
evidence VA would seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and 
(4) requesting the appellant to provide any information or 
evidence in her possession that pertained to the claims.  

In this case, the appellant has clearly been informed that 
the information and evidence needed to substantiate her 
claims consists of information and/or evidence that 
demonstrates that the veteran's death was related to a 
service-connected disability, or that he was in receipt of a 
rating of 100 percent for a service-connected disability for 
a period of at least 10 years prior to his death, or for at 
least the first five years after his discharge from active 
duty.  Thus, under the circumstances of this case, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's available service records, prior 
VA examination and treatment reports, and certain private 
evaluation reports are of record, as well as his death 
certificate.  No other documentation is of record because the 
appellant did not provide or identify any other such 
pertinent records in her filings of record, or in response to 
the November 2003 VCAA letter.  

The Board does recognize that the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion "when such is necessary" to decide a claim.  
See 38 C.F.R. § 3.159(c)(4)(i) (2004) (emphasis added).  In 
this case, additional development in order to obtain a 
medical opinion for the claims on appeal was not undertaken 
by VA.  The Board finds, however, that the procurement of a 
current VA medical opinion is not indicated at this time, 
because there is no documentation of record as to a 
chronicity of complaints, manifested symptomatology, 
diagnosis, or treatment attributable to multiple myeloma (or 
renal failure), hypertension, left ventricular dysfunction, 
or coronary artery disease that developed during or shortly 
after the veteran's period of active service (or in fact, at 
any time prior to the diagnosis of the disease - multiple 
myeloma - that directly led to his death).  Moreover, there 
is no indication that the veteran's service-connected 
bilateral hearing loss or lumbosacral strain bore any 
relationship to his death, or to the other aforementioned 
disabilities cited at the time of his death.  As such, any 
medical opinion now obtained would necessarily be 
speculative.  See 38 C.F.R. § 3.159(c)(4). 

At this time, the appellant and her representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide these 
claims.  Accordingly, the Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained, and that the case is ready for 
appellate review.

Entitlement to Dependency and Indemnity Compensation Under 
38 U.S.C.A. § 1310 (Service Connection for the Cause of the 
Veteran's Death)

As mentioned earlier, the appellant is the surviving spouse 
of the veteran.  The spouse of a qualifying veteran is 
eligible for monetary benefits, known as Dependency and 
Indemnity Compensation (DIC), under certain circumstances, to 
include when a veteran's death is related to service-
connected disability.  See 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2004).

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
veteran's death are based on the same statutory and 
regulatory provisions that generally govern determinations of 
service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  Thus, 
service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be awarded where 
the evidence shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309.  If there is no evidence 
of a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312 (2004).  A service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related to it.  A contributory cause of death 
is inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to a veteran's death, it must be shown that it: 
(1) contributed substantially or materially; (2) combined to 
cause death; or (3) aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death, but rather, the evidence must show that there was a 
causal connection.  38 C.F.R. §§ 3.312(b), (c) (2004).

In this case, the Board must first review whether any of the 
disabilities noted as related to the veteran's death on his 
death certificate are in any way related to his period of 
active service.  To that end, the disabilities of multiple 
myeloma (leading to renal failure), as well as additional 
disabilities of hypertension, left ventricular dysfunction, 
and (probable) coronary artery disease, are at issue.  
However, review of the veteran's service medical records 
shows no complaints, symptoms, diagnosis, or treatment for 
any of these problems, and all pertinent findings on clinical 
evaluation were normal.  After service, there is also no 
record of such disorders, up until the time of the 
development of multiple myeloma (leading to renal failure) 
that apparently was diagnosed approximately one and a half to 
two years prior to the veteran's death.  To the contrary, the 
treatment and evaluation reports contained in the claims file 
relate to treatment and clinical evaluation of the veteran's 
service-connected bilateral hearing loss and lumbosacral 
strain.  Moreover, during VA general examination with respect 
to these disabilities over the years, only normal clinical 
findings were noted with respect to the veteran's pertinent 
bodily systems.  

Thus, for lack of any pertinent findings within service or in 
the years immediately thereafter, as well as no medical 
evidence competently relating such condition to service, the 
Board cannot conclude that the immediate cause of the 
veteran's death, renal failure as the result of his 
underlying multiple myeloma, is any way service-connected.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312.  Moreover, for the same reasons, this is also the case 
for the disorders recorded as other significant conditions 
leading contributing to, but not resulting in the underlying 
cause of, his death: hypertension, left ventricular 
dysfunction, and (probable) coronary artery disease.  Id.

Additionally, the Board has reviewed whether either of the 
veteran's service-connected disabilities, bilateral hearing 
loss or lumbosacral strain, may have played a role in his 
death, although not explicitly listed on his death 
certificate.  To that end, none of the medical evidence of 
record describes either disorder as a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  Neither bilateral hearing loss nor lumbosacral 
strain is reported in these records as, singly or jointly 
with some other condition, the immediate or underlying cause 
of death, or as being etiologically related to the immediate 
or underlying cause of death in the veteran's case (multiple 
myeloma leading to renal failure), so as to constitute a 
principal cause of death in this case.  38 C.F.R. § 3.312(b).  
Moreover, neither service-connected disability is reported in 
the medical evidence of record to: have contributed 
substantially or materially to the veteran's death; to have 
combined to cause death; or to aid or lend assistance in the 
production of the veteran's death, so as to constitute a 
contributory cause of death in this case.  38 C.F.R. 
§ 3.312(c)(1).   

Thus, under all available avenues, the Board holds that 
entitlement to DIC under 38 U.S.C.A. § 1310 (service 
connection for the cause of the veteran's death) is not 
warranted in this case.  When all of the evidence for a claim 
is assembled, the Secretary is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim for DIC benefits under 38 U.S.C.A. § 1310, and so it 
will be denied.


Entitlement to DIC Under 38 U.S.C.A. § 1318 (Eligibility for 
Benefits When a Veteran is Rated Totally Disabled at the Time 
of Death)

38 U.S.C.A. § 1318 (West 2002) also authorizes the payment of 
DIC to an eligible surviving spouse in cases where a 
veteran's death was not service-connected.  The statute 
provides that benefits are also available in the case of a 
veteran who dies (not as the result of his own willful 
misconduct), and, at the time of his death, was in receipt of 
or entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation for a 
service-connected disability rated totally disabling, but 
only if: (1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding his death; (2) the disability was continuously 
rated totally disabling for a period of not less than five 
years from the date of his discharge or other release from 
active duty; or (3) the veteran was a former prisoner of war 
(POW) who died after September 30, 1999, and the disability 
was continuously rated totally disabling for a period of not 
less than one year immediately preceding his death.  This 
statute was implemented by VA at 38 C.F.R. § 3.22 (2004).  
 
In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 
38 C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had never established entitlement to VA 
compensation for a service-connected total disability during 
his lifetime and had also never filed a claim for such 
benefits in life which could have resulted in entitlement to 
compensation for the required period.  The Court concluded 
that the then-applicable language of 38 C.F.R. § 3.22(a) 
would permit a DIC award where it is determined that a 
veteran "hypothetically" would have been entitled to a 
total disability rating for the required period, if he had 
applied for such disability compensation during his lifetime.
 
Thereafter, effective January 21, 2000, VA promulgated a 
final regulation pertaining to DIC benefits for survivors of 
certain veterans rated totally disabled at the time of death.  
See 65 Fed. Reg. 3,388-3,392 (2000) (a revision of 38 C.F.R. 
§ 3.22).  That final regulation established an interpretive 
rule reflecting VA's conclusion, however, that 38 U.S.C.A. § 
1318(b) authorizes the payment of DIC only in cases where a 
veteran had, during his lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute, or otherwise 
would have established such a right if not for clear and 
unmistakable error (CUE) on the part of VA.  
 
Then, in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under a different statute, see 38 U.S.C.A. § 1311(a)(2) 
(where a veteran is required to have been rated totally 
disabled for a continuous period of eight years prior to 
death), the implementing regulation, found at 38 C.F.R. § 
20.1106, did permit such "hypothetical entitlement" as 
previously mentioned in the Wingo case.
 
Thereafter, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interpreted a virtually identical veterans benefit statute, 
see 38 C.F.R. § 1311(a)(2), and further found that VA failed 
to explain its rationale for interpreting these two virtually 
identical statutes (38 U.S.C.A. § 1311 and 38 U.S.C.A. 
§ 1318) in conflicting ways.  The Federal Circuit thus 
remanded the case and directed VA to stay all proceedings 
involving claims for DIC benefits under 38 U.S.C.A. § 1318 
where the outcome was dependent on the revised 38 C.F.R. § 
3.22 (pending the conclusion of new expedited VA rulemaking).
 
Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death (so as to 
establish a surviving spouse's entitlement to an enhanced DIC 
benefit as available under that statute, 38 U.S.C.A. § 
1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002), 
effective May 6, 2002.

Thereafter, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), which addressed a challenge to the 
validity of 38 C.F.R. § 3.22 as amended January 21, 2000, the 
Federal Circuit held, in part, that 38 C.F.R. § 3.22 as 
amended was not invalid insofar as it precluded 
"hypothetical entitlement" as an additional basis for 
establishing eligibility under 38 U.S.C.A. § 1318.  Moreover, 
the Federal Circuit found that VA could properly construe the 
"entitled to receive" language of sections 1311(a)(2) and 
1318 in the same way, and could properly construe the 
language of the two statutory sections to bar the filing of 
new claims, i.e., claims where no claim had been filed during 
the veteran's life, or the claim had been denied and was not 
subject to reopening: the so-called "hypothetical 
entitlement" claims.
 
The result of the above legal history is that VA has 
established that "hypothetical entitlement" is not a 
currently viable basis for establishing benefits under either 
38 U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  In a more 
recent case, however, the Court advised that VA still must 
consider hypothetical entitlement to DIC under section 1318 
if the pending claim was filed before the aforementioned 
January 21, 2000, regulatory amendment of 38 C.F.R. § 3.22 
that now precludes consideration of the hypothetical 
entitlement theory.  See Rodriguez v. Nicholson, No. 03-1276 
(U.S. Vet. App. Aug. 5, 2005).  

Therefore, the only possible ways of prevailing in a new 
(post-January 21, 2000,) claim for DIC benefits under 
38 U.S.C.A. § 1318 are: (1) to meet the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) to show that such requirements would have been 
met, but for CUE in a prior VA decision.  38 C.F.R. § 3.22.

Prior VA determinations that are final and binding will be 
accepted as correct in the absence of CUE.  See 38 C.F.R. § 
3.105(a) (2004).  The Court has also refined and elaborated 
on the test for CUE, stating that it "is a very specific and 
rare kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error..."  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  An allegation that a previous adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, any claimed 
breach of VA's duties under the VCAA also cannot form a basis 
for CUE.  See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a); Pierce v. Principi, 240 F. 3d 1348 (Fed. Cir. 
2001); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999); 
Livesay v. Principi, 15 Vet. App. 165 (2001);  Baldwin v. 
West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 
377 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo, 
supra; Russell v. Principi, 
3 Vet. App. 310 (1992).

In this case, it is readily apparent that the criteria for 
the award of DIC benefits under 38 U.S.C.A. § 1318 are not 
met by the evidence of record.  To that end, the record does 
show that while the veteran died of natural causes and not as 
the result of willful misconduct, and also while he was 
service-connected for a disability deemed totally disabling 
at that time (bilateral hearing loss).  A total (100 percent) 
rating for his hearing loss, however, was only in effect for 
almost seven, but not 10, years (from September 6, 1996, to 
August [redacted], 2003), and so the appellant is not eligible for 
DIC benefits under 38 U.S.C.A. § 1318(b)(1) and 38 C.F.R. 
§§ 3.22(a)(1), (2)(i).  

Moreover, while the veteran was service-connected for his 
bilateral hearing loss disability immediately after service 
(on November 14, 1943), for over the next five years, the 
rating then assigned remained at 10, and not 100, percent, 
and so the appellant is not eligible for DIC benefits under 
38 U.S.C.A. § 1318(b)(2) and 38 C.F.R. §§ 3.22(a)(1), 
(2)(ii).  (To that end, it appears that the applicable 
regulation - 38 C.F.R. § 3.22(a)(2)(ii) - was promulgated to 
clarify this avenue for benefits as contemplated by the 
statute at 38 U.S.C.A. § 1318(b)(2) - to address a situation 
where a veteran is released from active duty and is 
immediately assigned a 100 percent rating for a service-
connected disability, and then dies either before or after 
five years of service while maintaining the same total 
rating.  If he dies less than five years after leaving active 
service, DIC benefits are not available; however, if he dies 
at least five years after leaving active service, DIC 
benefits would be available.)   

Lastly, the veteran's service record does not show that he 
was a POW during his period of active duty.  As such, even 
though he died after September 30, 1999, and had a total 
rating continuously in effect for at least a year prior to 
his death, DIC benefits are not available to the appellant 
under 38 U.S.C.A. § 1318(b)(3) and 38 C.F.R. §§ 3.22(a)(1), 
(2)(iii).

The Board further notes that it is aware of the appellant's 
argument that the veteran should have been rated at 100 
percent much earlier than September 6, 1996, and specifically 
as early as 1985 when he had to take early retirement from 
the state Highway Department because his service-connected 
hearing loss was putting him at risk when he was required to 
be on the highway for work.  She admits, however, that the 
veteran did not file for benefits at that time (in 1985), and 
avers that had he been aware that he could do so and then 
receive a 100 percent rating, he would have filed a claim.  
She therefore avers that she is now entitled to DIC benefits 
via application of 38 U.S.C.A. § 1318(b)(1) and 38 C.F.R. 
§§ 3.22(a)(1), (2)(i), because the record, but for the 
veteran's failure to file a claim in 1985, would now 
demonstrate that he had a 100 percent rating for 10 or more 
years prior to his death.  

However, the Board first notes that this does not appear to 
be a pending motion for CUE or a claim for an earlier 
effective date as related to any particular VA decision 
already of record.  Rather, the appellant alleges that but 
for an adequate knowledge of the law, the veteran would have 
filed a claim for a total rating in 1985, and he would have 
been entitled to it then, based upon her knowledge of his 
symptoms at that time.  Although the appellant avers that the 
veteran was apparently unaware of his right to file for and 
of his "entitlement" (as averred by the appellant, but not 
necessarily demonstrated by the evidence) to a total rating 
at that time, the Board notes that the Court has held that 
alleged ignorance cannot be used as an excuse for a veteran's 
failure to follow a promulgated regulation.  See Morris v. 
Derwinski, 1 Vet. App. 260 (1991); 
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); 
see also Velez v. West, 11 Vet. App. 148, 156-57 (1998).  In 
Morris, the Court observed that the United States Supreme 
Court recognized that persons dealing with the United States 
government were charged with knowledge of federal statutes 
and lawfully promulgated agency regulations, regardless of 
actual knowledge or hardship resulting from innocent 
ignorance.  See Morris at 265.  The Court in Morris concluded 
that even though a veteran may have been ignorant of the 
provisions of a particular VA regulation, he was necessarily 
charged with knowledge of that regulation.  Id.  Thus, the 
Board cannot accept the appellant's argument that the veteran 
was unaware of his right to file for entitlement to a total 
rating in 1985.  Additionally, the record shows that 
throughout the course of his lifetime, the veteran did in 
fact file for increased evaluations when he believed that his 
hearing loss symptoms had worsened, and on multiple occasions 
(which eventually led to the assignment of a total rating 
when VA deemed such a rating to be appropriate as based upon 
the medical evidence of record: as of September 6, 1996).  
Thus, the Board cannot award DIC benefits based upon the 
appellant's argument.

The Board additionally notes that, per application of 
Rodriguez v. Nicholson, 
No. 03-1276 (U.S. Vet. App. Aug. 5, 2005), the Board need not 
review whether there is any other disorder of record that 
could have been service-connected and then assigned a total 
rating for the appropriate period of time so as to warrant 
the award of DIC benefits under 38 U.S.C.A. § 1318, also 
known as "hypothetical entitlement."  See also 38 C.F.R. 
§ 3.22.  The record shows that the pending claim for such 
benefits was filed in October 2003; as such, it was filed 
after the January 21, 2000, finalization of VA's modification 
of 38 C.F.R. § 3.22 so as to prevent VA's consideration of 
such claims.  See Rodriguez, supra.  Therefore, consideration 
of hypothetical entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 is legally precluded in this case.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Finally, the Board has considered whether there is a pending 
motion for CUE of record, to include any challenge to 
effective dates assigned to the veteran's service-connected 
disability ratings in prior VA decisions, so as to lead to a 
determination that the requirements of 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22 would have been met here, but for such error 
in a prior VA decision.  In this case, however, the Board 
observes that the appellant has raised no such argument or 
motion in the record now available for review.  Thus, 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 is also 
not available via a finding of CUE in a prior VA decision.

Again, the Board has considered the benefit of the doubt rule 
for this claim, but as the preponderance of the evidence is 
against the claim for DIC benefits under 38 U.S.C.A. § 1318, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to Dependency and Indemnity Compensation (DIC), 
based upon the provisions of 38 U.S.C.A. § 1310 (West 2002) 
is denied.

Entitlement to DIC, based upon the provisions of 38 U.S.C.A. 
§ 1318 (West 2002) is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


